PER CURIAM.
We affirm without further comment the summary denial of grounds one and two of appellant’s pro se rule 3.850 motion for postconviction relief. We reverse the summary denial as to ground three and remand to the trial court with directions to either hold an evidentiary hearing as to that ground or attach portions of the record, if any exist, refuting the claim that trial counsel acted ineffectively in allowing appellant to plead no contest to a charge not supported by an adequate factual basis. See Harris v. State, 32 So.3d 197 (Fla. 4th DCA 2010); Silverstein v. State, 985 So.2d 635 (Fla. 4th DCA 2008); see also State v. Tucker, 761 So.2d 1248, 1249 (Fla. 2d DCA 2000) (in DWLSR prosecution under section 322.34, actual physical control is an element of the offense); State v. Bostick, 751 So.2d 780, 780 (Fla. 5th DCA 2000) (same).

*593
Affirmed in part, reversed in part, and remanded with directions.

DAMOORGIAN, C.J., STEVENSON and LEVINE, JJ., concur.